Mr. Presiding Justice Baume delivered the opinion of the court. 2. Municipal Court of Chicago, § 8*—when action based on a book account. Where the plaintiffs in an action for the recovery of a certain sum of money relied upon a book account kept by them, the action may properly be considered as an action on book account permitting an accounting in a fourth-class action in the Municipal Court. 3. Landlord and tenant, § 463*'—what is effect of forfeiture., Where the lessors first broke the agreement with the lessee, by compelling her to vacate the premises at the end of the eleventh month, they cannot demand a forfeiture of her right under the agreement because she failed to pay a rental for the twelfth month.